
	
		I
		111th CONGRESS
		1st Session
		H. R. 1877
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Moore of
			 Wisconsin (for herself, Mrs.
			 Biggert, Ms. Waters,
			 Mr. Davis of Kentucky,
			 Mr. Frank of Massachusetts,
			 Mrs. Capito, and
			 Mr. Carson of Indiana) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the McKinney-Vento Homeless Assistance Act to
		  reauthorize the Act, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Homeless Emergency Assistance
			 and Rapid Transition to Housing Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definition of homelessness.
					Sec. 4. United States Interagency Council on
				Homelessness.
					TITLE I—Housing Assistance General Provisions
					Sec. 101. Definitions.
					Sec. 102. Community homeless assistance planning
				boards.
					Sec. 103. General provisions.
					Sec. 104. Protection of personally identifying information by
				victim service providers.
					Sec. 105. Authorization of appropriations.
					TITLE II—Emergency Solutions Grants Program
					Sec. 201. Grant assistance.
					Sec. 202. Eligible activities.
					Sec. 203. Participation in Homeless Management Information
				System.
					Sec. 204. Administrative provision.
					Sec. 205. GAO study of administrative fees.
					TITLE III—Continuum of Care Program
					Sec. 301. Continuum of care.
					Sec. 302. Eligible activities.
					Sec. 303. High performing communities.
					Sec. 304. Program requirements.
					Sec. 305. Selection criteria, allocation amounts, and
				funding.
					Sec. 306. Research.
					TITLE IV—Rural housing stability assistance program
					Sec. 401. Rural housing stability assistance.
					Sec. 402. GAO study of homelessness and homeless assistance in
				rural areas.
					TITLE V—Repeals and Conforming Amendments
					Sec. 501. Repeals.
					Sec. 502. Conforming amendments.
					Sec. 503. Effective date.
					Sec. 504. Regulations.
					Sec. 505. Amendment to table of contents.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)a lack of affordable housing and limited
			 scale of housing assistance programs are the primary causes of homelessness;
			 and
				(2)homelessness
			 affects all types of communities in the United States, including rural, urban,
			 and suburban areas.
				(b)PurposesThe purposes of this Act are—
				(1)to consolidate the
			 separate homeless assistance programs carried out under title IV of the
			 McKinney-Vento Homeless Assistance Act (consisting of the supportive housing
			 program and related innovative programs, the safe havens program, the section 8
			 assistance program for single-room occupancy dwellings, and the shelter plus
			 care program) into a single program with specific eligible activities;
				(2)to codify in
			 Federal law the continuum of care planning process as a required and integral
			 local function necessary to generate the local strategies for ending
			 homelessness; and
				(3)to establish a Federal goal of ensuring
			 that individuals and families who become homeless return to permanent housing
			 within 30 days.
				3.Definition of
			 homelessness
			(a)In
			 generalSection 103 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302) is amended—
				(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d); and
				(2)by striking
			 subsection (a) and inserting the following:
					
						(a)In
				generalFor purposes of this Act, the terms
				homeless, homeless individual, and
				homeless person means—
							(1)an individual or
				family who lacks a fixed, regular, and adequate nighttime residence;
							(2)an individual or
				family with a primary nighttime residence that is a public or private place not
				designed for or ordinarily used as a regular sleeping accommodation for human
				beings, including a car, park, abandoned building, bus or train station,
				airport, or camping ground;
							(3)an individual or
				family living in a supervised publicly or privately operated shelter designated
				to provide temporary living arrangements (including hotels and motels paid for
				by Federal, State, or local government programs for low-income individuals or
				by charitable organizations, congregate shelters, and transitional
				housing);
							(4)an individual who
				resided in a shelter or place not meant for human habitation and who is exiting
				an institution where he or she temporarily resided;
							(5)an individual or
				family who—
								(A)will imminently lose their housing,
				including housing they own, rent, or live in without paying rent, are sharing
				with others, and rooms in hotels or motels not paid for by Federal, State, or
				local government programs for low-income individuals or by charitable
				organizations, as evidenced by—
									(i)a
				court order resulting from an eviction action that notifies the individual or
				family that they must leave within 14 days;
									(ii)the individual or
				family having a primary nighttime residence that is a room in a hotel or motel
				and where they lack the resources necessary to reside there for more than 14
				days; or
									(iii)credible evidence indicating that the owner
				or renter of the housing will not allow the individual or family to stay for
				more than 14 days, and any oral statement from an individual or family seeking
				homeless assistance that is found to be credible shall be considered credible
				evidence for purposes of this clause;
									(B)has no subsequent
				residence identified; and
								(C)lacks the
				resources or support networks needed to obtain other permanent housing;
				and
								(6)unaccompanied
				youth and homeless families with children and youth defined as homeless under
				other Federal statutes who—
								(A)have experienced a
				long term period without living independently in permanent housing,
								(B)have experienced
				persistent instability as measured by frequent moves over such period,
				and
								(C)can be expected to
				continue in such status for an extended period of time because of chronic
				disabilities, chronic physical health or mental health conditions, substance
				addiction, histories of domestic violence or childhood abuse, the presence of a
				child or youth with a disability, or multiple barriers to employment.
								(b)Domestic
				violence and other dangerous or life-threatening conditionsNotwithstanding any other provision of this
				section, the Secretary shall consider to be homeless any individual or family
				who is fleeing, or is attempting to flee, domestic violence, dating violence,
				sexual assault, stalking, or other dangerous or life-threatening conditions in
				the individual’s or family’s current housing situation, including where the
				health and safety of children are jeopardized, and who have no other residence
				and lack the resources or support networks to obtain other permanent
				housing.
						.
				(b)RegulationsNot later than the expiration of the
			 6-month period beginning upon the date of the enactment of this Act, the
			 Secretary of Housing and Urban Development shall issue regulations that provide
			 sufficient guidance to recipients of funds under title IV of the McKinney-Vento
			 Homeless Assistance Act to allow uniform and consistent implementation of the
			 requirements of section 103 of such Act, as amended by subsection (a) of this
			 section. This subsection shall take effect on the date of the enactment of this
			 Act.
			(c)Clarification of
			 effect on other lawsThis
			 section and the amendments made by this section to section 103 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302) may not be construed
			 to affect, alter, limit, annul, or supersede any other provision of Federal law
			 providing a definition of homeless, homeless
			 individual, or homeless person for purposes other than
			 such Act, except to the extent that such provision refers to such section 103
			 or the definition provided in such section 103.
			4.United States
			 Interagency Council on Homelessness
			(a)In
			 generalTitle II of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) is
			 amended—
				(1)in section 201 (42
			 U.S.C. 11311), by inserting before the period at the end the following
			 whose mission shall be to coordinate the Federal response to
			 homelessness and to create a national partnership at every level of government
			 and with the private sector to reduce and end homelessness in the nation while
			 maximizing the effectiveness of the Federal Government in contributing to the
			 end of homelessness;
				(2)in section 202 (42
			 U.S.C. 11312)—
					(A)in subsection
			 (a)—
						(i)by
			 redesignating paragraph (16) as paragraph (22); and
						(ii)by
			 inserting after paragraph (15) the following:
							
								(16)The Commissioner
				of Social Security, or the designee of the Commissioner.
								(17)The Attorney
				General of the United States, or the designee of the Attorney General.
								(18)The Director of
				the Office of Management and Budget, or the designee of the Director.
								(19)The Director of
				the Office of Faith-Based and Community Initiatives, or the designee of the
				Director.
								(20)The Director of
				USA FreedomCorps, or the designee of the
				Director.
								;
						(B)in subsection (c),
			 by striking annually and inserting four times each year,
			 and the rotation of the positions of Chairperson and Vice Chairperson required
			 under subsection (b) shall occur at the first meeting of each year;
			 and
					(C)by adding at the
			 end the following:
						
							(e)AdministrationThe
				Executive Director of the Council shall report to the Chairman of the
				Council.
							;
					(3)in section 203(a)
			 (42 U.S.C. 11313(a))—
					(A)by redesignating
			 paragraphs (1), (2), (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4),
			 (5), (9), (10), and (11), respectively;
					(B)by inserting
			 before paragraph (2), as so redesignated by subparagraph (A), the
			 following:
						
							(1)not later than 12
				months after the date of the enactment of the Homeless Emergency Assistance and Rapid Transition to
				Housing Act of 2009, develop, make available for public comment,
				and submit to the President and to Congress a National Strategic Plan to End
				Homelessness, and shall update such plan
				annually;
							;
					(C)in paragraph (5),
			 as redesignated by subparagraph (A), by striking at least 2, but in no
			 case more than 5 and inserting not less than 5, but in no case
			 more than 10;
					(D)by inserting after
			 paragraph (5), as so redesignated by subparagraph (A), the following:
						
							(6)encourage the
				creation of State Interagency Councils on Homelessness and the formulation of
				jurisdictional 10-year plans to end homelessness at State, city, and county
				levels;
							(7)annually obtain from Federal agencies their
				identification of consumer-oriented entitlement and other resources for which
				persons experiencing homelessness may be eligible and the agencies’
				identification of improvements to ensure access; develop mechanisms to ensure
				access by persons experiencing homelessness to all Federal, State, and local
				programs for which the persons are eligible, and to verify collaboration among
				entities within a community that receive Federal funding under programs
				targeted for persons experiencing homelessness, and other programs for which
				persons experiencing homelessness are eligible, including mainstream programs
				identified by the Government Accountability Office in the reports entitled
				Homelessness: Coordination and Evaluation of Programs Are
				Essential, issued February 26, 1999, and Homelessness: Barriers
				to Using Mainstream Programs, issued July 6, 2000;
							(8)conduct research
				and evaluation related to its functions as defined in this section;
							(9)develop joint
				Federal agency and other initiatives to fulfill the goals of the
				agency;
							;
					(E)in paragraph (10),
			 as so redesignated by subparagraph (A), by striking and at the
			 end;
					(F)in paragraph (11), as so redesignated by
			 subparagraph (A), by striking the period at the end and inserting a semicolon;
			 and
					(G)by adding at the
			 end the following new paragraphs:
						
							(12)develop constructive alternatives to
				criminalizing homelessness and eliminate laws and policies that prohibit
				sleeping, feeding, sitting, resting, or lying in public spaces when there are
				no suitable alternatives, result in the destruction of a homeless person’s
				property without due process, or are selectively enforced against homeless
				persons; and
							(13)not later than the expiration of the
				6-month period beginning upon completion of the study requested in a letter to
				the Acting Comptroller General from the Chair and Ranking Member of the House
				Financial Services Committee and several other members regarding various
				definitions of homelessness in Federal statutes, convene a meeting of
				representatives of all Federal agencies and committees of the House of
				Representatives and the Senate having jurisdiction over any Federal program to
				assist homeless individuals or families, local and State governments, academic
				researchers who specialize in homelessness, nonprofit housing and service
				providers that receive funding under any Federal program to assist homeless
				individuals or families, organizations advocating on behalf of such nonprofit
				providers and homeless persons receiving housing or services under any such
				Federal program, and homeless persons receiving housing or services under any
				such Federal program, at which meeting such representatives shall discuss all
				issues relevant to whether the definitions of homeless under
				paragraphs (1) through (4) of section 103(a) of the McKinney-Vento Homeless
				Assistance Act, as amended by section 3 of the Homeless Emergency Assistance
				and Rapid Transition to Housing Act of 2009, should be modified by the
				Congress, including whether there is a compelling need for a uniform definition
				of homelessness under Federal law, the extent to which the differences in such
				definitions create barriers for individuals to accessing services and to
				collaboration between agencies, and the relative availability, and barriers to
				access by persons defined as homeless, of mainstream programs identified by the
				Government Accountability Office in the two reports identified in paragraph (7)
				of this subsection; and shall submit transcripts of such meeting, and any
				majority and dissenting recommendations from such meetings, to each committee
				of the House of Representatives and the Senate having jurisdiction over any
				Federal program to assist homeless individuals or families not later than the
				expiration of the 60-day period beginning upon conclusion of such
				meeting.
							;
					(4)in section
			 203(b)(1) (42 U.S.C. 11313(b))—
					(A)by striking
			 Federal and inserting national; and
					(B)by striking
			 ; and and inserting and pay for expenses of attendance at
			 meetings which are concerned with the functions or activities for which the
			 appropriation is made;;
					(5)in section 205(d)
			 (42 U.S.C. 11315(d)), by striking property. and inserting
			 property, both real and personal, public and private, without fiscal
			 year limitation, for the purpose of aiding or facilitating the work of the
			 Council.; and
				(6)by striking
			 section 208 (42 U.S.C. 11318) and inserting the following:
					
						208.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $3,000,000 for fiscal
				year 2010 and such sums as may be necessary for fiscal years 2011. Any amounts
				appropriated to carry out this title shall remain available until
				expended.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on,
			 and shall apply beginning on, the date of the enactment of this Act.
			IHousing Assistance
			 General Provisions
			101.DefinitionsSubtitle A of title IV of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended—
				(1)by striking the
			 subtitle heading and inserting the following:
					
						AGeneral
				Provisions
						;
				(2)by redesignating
			 sections 401 and 402 (42 U.S.C. 11361, 11362) as sections 403 and 406,
			 respectively; and
				(3)by inserting
			 before section 403 (as so redesignated by paragraph (2) of this section) the
			 following new section:
					
						401.DefinitionsFor purposes of this title:
							(1)At risk of
				homelessnessThe term at risk of homelessness
				means, with respect to an individual or family, that the individual or
				family—
								(A)has income below
				30 percent of median income for the geographic area;
								(B)has insufficient
				resources immediately available to attain housing stability; and
								(C)(i)has moved frequently
				because of economic reasons;
									(ii)is living in the home of another
				because of economic hardship;
									(iii)has been notified that their
				right to occupy their current housing or living situation will be
				terminated;
									(iv)lives in a hotel or motel;
									(v)lives in severely overcrowded
				housing;
									(vi)is exiting an institution;
				or
									(vii)otherwise lives in housing that
				has characteristics associated with instability and an increased risk of
				homelessness.
									Such term
				includes all families with children and youth defined as homeless under other
				Federal statutes.(2)Chronically
				homeless
								(A)In
				generalThe term chronically homeless means, with
				respect to an individual or family, that the individual or family—
									(i)is
				homeless and lives or resides in a place not meant for human habitation, a safe
				haven, or in an emergency shelter;
									(ii)has been homeless
				and living or residing in a place not meant for human habitation, a safe haven,
				or in an emergency shelter continuously for at least 1 year or on at least 4
				separate occasions in the last 3 years; and
									(iii)has an adult
				head of household (or a minor head of household if no adult is present in the
				household) with a diagnosable substance use disorder, serious mental illness,
				developmental disability (as defined in section 102 of the Developmental
				Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)), post
				traumatic stress disorder, cognitive impairments resulting from a brain injury,
				or chronic physical illness or disability, including the co-occurrence of 2 or
				more of those conditions.
									(B)Rule of
				constructionA person who currently lives or resides in an
				institutional care facility, including a jail, substance abuse or mental health
				treatment facility, hospital or other similar facility, and has resided there
				for fewer than 90 days shall be considered chronically homeless if such person
				met all of the requirements described in subparagraph (A) prior to entering
				that facility.
								(3)Collaborative
				applicantThe term collaborative applicant means
				an entity that—
								(A)carries out the
				duties specified in section 402;
								(B)serves as the
				applicant for project sponsors who jointly submit a single application for a
				grant under subtitle C in accordance with a collaborative process; and
								(C)if the entity is a
				legal entity and is awarded such grant, receives such grant directly from the
				Secretary.
								(4)Collaborative
				applicationThe term collaborative application
				means an application for a grant under subtitle C that—
								(A)satisfies section
				422; and
								(B)is submitted to
				the Secretary by a collaborative applicant.
								(5)Consolidated
				planThe term Consolidated Plan means a
				comprehensive housing affordability strategy and community development plan
				required in part 91 of title 24, Code of Federal Regulations.
							(6)Eligible
				entityThe term eligible entity means, with respect
				to a subtitle, a public entity, a private entity, or an entity that is a
				combination of public and private entities, that is eligible to directly
				receive grant amounts under such subtitle.
							(7)Families with
				children and youth defined as homeless under other Federal
				statutesThe term
				families with children and youth defined as homeless under other Federal
				statutes means any children or youth that are defined as
				homeless under any Federal statute other than this subtitle, but
				are not defined as homeless under section 103, and shall also include the
				parent, parents, or guardian of such children or youth under subtitle B of
				title VII this Act (42 U.S.C. 11431 et seq.).
							(8)Geographic
				areaThe term geographic area means a State,
				metropolitan city, urban county, town, village, or other nonentitlement area,
				or a combination or consortia of such, in the United States, as described in
				section 106 of the Housing and Community
				Development Act of 1974 (42 U.S.C. 5306).
							(9)Homeless
				individual with a disability
								(A)In
				generalThe term homeless individual with a
				disability means an individual who is homeless, as defined in section
				103, and has a disability that—
									(i)(I)is expected to be
				long-continuing or of indefinite duration;
										(II)substantially impedes the individual’s
				ability to live independently;
										(III)could be improved by the provision of
				more suitable housing conditions; and
										(IV)is a physical, mental, or emotional
				impairment, including an impairment caused by alcohol or drug abuse, post
				traumatic stress disorder, or brain injury;
										(ii)is a
				developmental disability, as defined in section 102 of the
				Developmental Disabilities Assistance and Bill of
				Rights Act of 2000 (42 U.S.C. 15002); or
									(iii)is the disease
				of acquired immunodeficiency syndrome or any condition arising from the
				etiologic agency for acquired immunodeficiency syndrome.
									(B)RuleNothing
				in clause (iii) of subparagraph (A) shall be construed to limit eligibility
				under clause (i) or (ii) of subparagraph (A).
								(10)Legal
				entityThe term legal entity means—
								(A)an entity
				described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C.
				501(c)(3)) and exempt from tax under section 501(a) of such Code;
								(B)an instrumentality
				of State or local government; or
								(C)a consortium of
				instrumentalities of State or local governments that has constituted itself as
				an entity.
								(11)Metropolitan
				city; urban county; nonentitlement areaThe terms
				metropolitan city, urban county, and
				nonentitlement area have the meanings given such terms in section
				102(a) of the Housing and Community Development
				Act of 1974 (42 U.S.C. 5302(a)).
							(12)NewThe
				term new means, with respect to housing, that no assistance has
				been provided under this title for the housing.
							(13)Operating
				CostsThe term
				operating costs means expenses incurred by a project sponsor
				operating transitional housing or permanent housing under this title with
				respect to—
								(A)the
				administration, maintenance, repair, and security of such housing;
								(B)utilities, fuel,
				furnishings, and equipment for such housing; or
								(C)coordination of
				services as needed to ensure long-term housing stability.
								(14)Outpatient
				health servicesThe term outpatient health services
				means outpatient health care services, mental health services, and outpatient
				substance abuse services.
							(15)Permanent
				housingThe term
				permanent housing means community-based housing without a
				designated length of stay, and includes both permanent supportive housing and
				permanent housing without supportive services.
							(16)Personally
				identifying informationThe
				term personally identifying information means individually
				identifying information for or about an individual, including information
				likely to disclose the location of a victim of domestic violence, dating
				violence, sexual assault, or stalking, including—
								(A)a first and last
				name;
								(B)a home or other
				physical address;
								(C)contact
				information (including a postal, e-mail or Internet protocol address, or
				telephone or facsimile number);
								(D)a social security
				number; and
								(E)any other
				information, including date of birth, racial or ethnic background, or religious
				affiliation, that, in combination with any other non-personally identifying
				information, would serve to identify any individual.
								(17)Private
				nonprofit organizationThe term private nonprofit
				organization means an organization—
								(A)no part of the net
				earnings of which inures to the benefit of any member, founder, contributor, or
				individual;
								(B)that has a
				voluntary board;
								(C)that has an
				accounting system, or has designated a fiscal agent in accordance with
				requirements established by the Secretary; and
								(D)that practices
				nondiscrimination in the provision of assistance.
								(18)ProjectThe
				term project means, with respect to activities carried out under
				subtitle C, eligible activities described in section 423(a), undertaken
				pursuant to a specific endeavor, such as serving a particular population or
				providing a particular resource.
							(19)Project-basedThe
				term project-based means, with respect to rental assistance, that
				the assistance is provided pursuant to a contract that—
								(A)is between—
									(i)the recipient or a
				project sponsor; and
									(ii)an owner of a
				structure that exists as of the date the contract is entered into; and
									(B)provides that
				rental assistance payments shall be made to the owner and that the units in the
				structure shall be occupied by eligible persons for not less than the term of
				the contract.
								(20)Project
				sponsorThe term project sponsor means, with respect
				to proposed eligible activities, the organization directly responsible for
				carrying out the proposed eligible activities.
							(21)RecipientExcept
				as used in subtitle B, the term recipient means an eligible entity
				who—
								(A)submits an
				application for a grant under section 422 that is approved by the
				Secretary;
								(B)receives the grant
				directly from the Secretary to support approved projects described in the
				application; and
								(C)(i)serves as a project
				sponsor for the projects; or
									(ii)awards the funds to project
				sponsors to carry out the projects.
									(22)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.
							(23)Serious mental
				illnessThe term serious mental illness means a
				severe and persistent mental illness or emotional impairment that seriously
				limits a person’s ability to live independently.
							(24)Solo
				applicantThe term solo applicant means an entity
				that is an eligible entity, directly submits an application for a grant under
				subtitle C to the Secretary, and, if awarded such grant, receives such grant
				directly from the Secretary.
							(25)Sponsor-basedThe
				term sponsor-based means, with respect to rental assistance,
				that the assistance is provided pursuant to a contract that—
								(A)is between—
									(i)the recipient or a
				project sponsor; and
									(ii)an independent
				entity that—
										(I)is a private
				organization; and
										(II)owns or leases
				dwelling units; and
										(B)provides that
				rental assistance payments shall be made to the independent entity and that
				eligible persons shall occupy such assisted units.
								(26)StateExcept
				as used in subtitle B, the term State means each of the several
				States, the District of Columbia, the Commonwealth of Puerto Rico, the United
				States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern
				Mariana Islands, the Trust Territory of the Pacific Islands, and any other
				territory or possession of the United States.
							(27)Supportive
				servicesThe term supportive services means services
				that address the special needs of people served by a project, including—
								(A)the establishment
				and operation of a child care services program for families experiencing
				homelessness;
								(B)the establishment
				and operation of an employment assistance program, including providing job
				training;
								(C)the provision of
				outpatient health services, food, and case management;
								(D)the provision of
				assistance in obtaining permanent housing, employment counseling, and
				nutritional counseling;
								(E)the provision of
				outreach services, advocacy, life skills training, and housing search and
				counseling services;
								(F)the provision of mental health services,
				trauma counseling, and victim services;
								(G)the provision of
				assistance in obtaining other Federal, State, and local assistance available
				for residents of supportive housing (including mental health benefits,
				employment counseling, and medical assistance, but not including major medical
				equipment);
								(H)the provision of
				legal services for purposes including requesting reconsiderations and appeals
				of veterans and public benefit claim denials and resolving outstanding warrants
				that interfere with an individual’s ability to obtain and retain
				housing;
								(I)the provision
				of—
									(i)transportation
				services that facilitate an individual’s ability to obtain and maintain
				employment; and
									(ii)health care;
				and
									(J)other supportive services necessary to
				obtain and maintain housing.
								(28)Tenant-basedThe
				term tenant-based means, with respect to rental assistance,
				assistance that—
								(A)allows an eligible
				person to select a housing unit in which such person will live using rental
				assistance provided under subtitle C, except that if necessary to assure that
				the provision of supportive services to a person participating in a program is
				feasible, a recipient or project sponsor may require that the person
				live—
									(i)in
				a particular structure or unit for not more than the first year of the
				participation;
									(ii)within a
				particular geographic area for the full period of the participation, or the
				period remaining after the period referred to in subparagraph (A); and
									(B)provides that a person may receive such
				assistance and move to another structure, unit, or geographic area if the
				person has complied with all other obligations of the program and has moved out
				of the assisted dwelling unit in order to protect the health or safety of an
				individual who is or has been the victim of domestic violence, dating violence,
				sexual assault, or stalking, and who reasonably believed he or she was
				imminently threatened by harm from further violence if he or she remained in
				the assisted dwelling unit.
								(29)Transitional
				housingThe term transitional housing means housing
				the purpose of which is to facilitate the movement of individuals and families
				experiencing homelessness to permanent housing within 24 months or such longer
				period as the Secretary determines necessary.
							(30)Unified funding
				agencyThe term
				unified funding agency means a collaborative applicant that
				performs the duties described in section 402(g).
							(31)Underserved
				populationsThe term
				underserved populations includes populations underserved because
				of geographic location, underserved racial and ethnic populations, populations
				underserved because of special needs (such as language barriers, disabilities,
				alienage status, or age), and any other population determined to be underserved
				by the Secretary, as appropriate.
							(32)Victim service
				providerThe term
				victim service provider means a private nonprofit organization
				whose primary mission is to provide services to victims of domestic violence,
				dating violence, sexual assault, or stalking. Such term includes rape crisis
				centers, battered women’s shelters, domestic violence transitional housing
				programs, and other programs.
							(33)Victim
				servicesThe term
				victim services means services that assist domestic violence,
				dating violence, sexual assault, or stalking victims, including services
				offered by rape crisis centers and domestic violence shelters, and other
				organizations, with a documented history of effective work concerning domestic
				violence, dating violence, sexual assault, or
				stalking.
							.
				102.Community
			 homeless assistance planning boardsSubtitle A of title IV of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended by inserting after
			 section 401 (as added by section 101(3) of this Act) the following new
			 section:
				
					402.Collaborative
				applicants
						(a)Establishment
				and designationA collaborative applicant shall be established
				for a geographic area by the relevant parties in that geographic area
				to—
							(1)submit an
				application for amounts under this subtitle; and
							(2)perform the duties
				specified in subsection (f) and, if applicable, subsection (g).
							(b)No requirement
				To be a legal entityAn entity may be established to serve as a
				collaborative applicant under this section without being a legal entity.
						(c)Remedial
				actionIf the Secretary finds that a collaborative applicant for
				a geographic area does not meet the requirements of this section, or if there
				is no collaborative applicant for a geographic area, the Secretary may take
				remedial action to ensure fair distribution of grant amounts under subtitle C
				to eligible entities within that area. Such measures may include designating
				another body as a collaborative applicant, or permitting other eligible
				entities to apply directly for grants.
						(d)ConstructionNothing
				in this section shall be construed to displace conflict of interest or
				government fair practices laws, or their equivalent, that govern applicants for
				grant amounts under subtitles B and C.
						(e)Appointment of
				agent
							(1)In
				generalSubject to paragraph (2), a collaborative applicant may
				designate an agent to—
								(A)apply for a grant
				under section 422(c);
								(B)receive and
				distribute grant funds awarded under subtitle C; and
								(C)perform other
				administrative duties.
								(2)Retention of
				dutiesAny collaborative applicant that designates an agent
				pursuant to paragraph (1) shall regardless of such designation retain all of
				its duties and responsibilities under this title.
							(f)DutiesA
				collaborative applicant shall—
							(1)design a
				collaborative process for the development of an application under subtitle C,
				and for evaluating the outcomes of projects for which funds are awarded under
				subtitle B, in such a manner as to provide information necessary for the
				Secretary—
								(A)to determine
				compliance with—
									(i)the program
				requirements under section 426; and
									(ii)the selection
				criteria described under section 427; and
									(B)to establish
				priorities for funding projects in the geographic area involved;
								(2)participate in the
				Consolidated Plan for the geographic area served by the collaborative
				applicant; and
							(3)ensure operation
				of, and consistent participation by, project sponsors in a community-wide
				homeless management information system (in this subsection referred to as
				HMIS) that—
								(A)collects
				unduplicated counts of individuals and families experiencing
				homelessness;
								(B)analyzes patterns
				of use of assistance provided under subtitles B and C for the geographic area
				involved;
								(C)provides
				information to project sponsors and applicants for needs analyses and funding
				priorities; and
								(D)is developed in
				accordance with standards established by the Secretary, including standards
				that provide for—
									(i)encryption of data
				collected for purposes of HMIS;
									(ii)documentation,
				including keeping an accurate accounting, proper usage, and disclosure, of HMIS
				data;
									(iii)access to HMIS
				data by staff, contractors, law enforcement, and academic researchers;
									(iv)rights of persons
				receiving services under this title;
									(v)criminal and civil
				penalties for unlawful disclosure of data; and
									(vi)such other
				standards as may be determined necessary by the Secretary.
									(g)Unified
				funding
							(1)In
				generalIn addition to the duties described in subsection (f), a
				collaborative applicant shall receive from the Secretary and distribute to
				other project sponsors in the applicable geographic area funds for projects to
				be carried out by such other project sponsors, if—
								(A)the collaborative
				applicant—
									(i)applies to
				undertake such collection and distribution responsibilities in an application
				submitted under this subtitle; and
									(ii)is selected to
				perform such responsibilities by the Secretary; or
									(B)the Secretary
				designates the collaborative applicant as the unified funding agency in the
				geographic area, after—
									(i)a
				finding by the Secretary that the applicant—
										(I)has the capacity
				to perform such responsibilities; and
										(II)would serve the
				purposes of this Act as they apply to the geographic area; and
										(ii)the Secretary
				provides the collaborative applicant with the technical assistance necessary to
				perform such responsibilities as such assistance is agreed to by the
				collaborative applicant.
									(2)Required actions
				by a unified funding agencyA collaborative applicant that is
				either selected or designated as a unified funding agency for a geographic area
				under paragraph (1) shall—
								(A)require each
				project sponsor who is funded by a grant received under subtitle C to establish
				such fiscal control and fund accounting procedures as may be necessary to
				assure the proper disbursal of, and accounting for, Federal funds awarded to
				the project sponsor under subtitle C in order to ensure that all financial
				transactions carried out under subtitle C are conducted, and records
				maintained, in accordance with generally accepted accounting principles;
				and
								(B)arrange for an
				annual survey, audit, or evaluation of the financial records of each project
				carried out by a project sponsor funded by a grant received under subtitle
				C.
								(h)Conflict of
				interestNo board member of a collaborative applicant may
				participate in decisions of the collaborative applicant concerning the award of
				a grant, or provision of other financial benefits, to such member or the
				organization that such member
				represents.
						.
			103.General
			 provisionsSubtitle A of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended by
			 inserting after section 403 (as so redesignated by section 101(2) of this Act)
			 the following new sections:
				
					404.Preventing
				involuntary family separation
						(a)In
				generalAfter the expiration of the 2-year period that begins
				upon the date of the enactment of the Homeless Emergency Assistance and Rapid Transition to
				Housing Act of 2009, and except as provided in subsection (b),
				any project sponsor receiving funds under this title to provide emergency
				shelter, transitional housing, or permanent housing to families with children
				under age 18 shall not deny admission to any family based on the age of any
				child under age 18.
						(b)ExceptionNotwithstanding
				the requirement under subsection (a), project sponsors of transitional housing
				receiving funds under this title may target transitional housing resources to
				families with children of a specific age only if the project sponsor—
							(1)operates a
				transitional housing program that has a primary purpose of implementing an
				evidence-based practice that requires that housing units be targeted to
				families with children in a specific age group; and
							(2)provides such
				assurances, as the Secretary shall require, that an equivalent appropriate
				alternative living arrangement for the whole family or household unit has been
				secured.
							405.Technical
				assistance
						(a)In
				GeneralThe Secretary shall make available technical assistance
				to private nonprofit organizations and other nongovernmental entities, States,
				metropolitan cities, urban counties, and counties that are not urban counties,
				to implement effective planning processes for preventing and ending
				homelessness, to improve their capacity to prepare collaborative applications,
				to prevent the separation of families in emergency shelter or other housing
				programs, and to adopt and provide best practices in housing and services for
				persons experiencing homeless.
						(b)ReservationThe
				Secretary shall reserve not more than 1 percent of the funds made available for
				any fiscal year for carrying out subtitles B and C, to provide technical
				assistance under subsection
				(a).
						.
			104.Protection of
			 personally identifying information by victim service providersSubtitle A of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11361 et seq.), as amended by the preceding
			 provisions of this title, is further amended by adding at the end the following
			 new section:
				
					407.Protection of
				personally identifying information by victim service providersIn the course of awarding grants or
				implementing programs under this title, the Secretary shall instruct any victim
				service provider that is a recipient or subgrantee not to disclose for purposes
				of the Homeless Management Information System any personally identifying
				information about any client. The Secretary may, after public notice and
				comment, require or ask such recipients and subgrantees to disclose for
				purposes of the Homeless Management Information System non-personally
				identifying information that has been de-identified, encrypted, or otherwise
				encoded. Nothing in this section shall be construed to supersede any provision
				of any Federal, State, or local law that provides greater protection than this
				subsection for victims of domestic violence, dating violence, sexual assault,
				or
				stalking.
					.
			105.Authorization
			 of appropriationsSubtitle A
			 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.), as
			 amended by the preceding provisions of this title, is further amended by adding
			 at the end the following new section:
				
					408.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $2,200,000,000 for fiscal
				year 2010 and such sums as may be necessary for fiscal year
				2011.
					.
			IIEmergency
			 Solutions Grants Program
			201.Grant
			 assistanceSubtitle B of title
			 IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) is
			 amended—
				(1)by striking the subtitle heading and
			 inserting the following:
					
						BEmergency
				Solutions Grants
				Program
						;
				(2)by striking
			 section 417 (42 U.S.C. 11377);
				(3)by redesignating
			 sections 413 through 416 (42 U.S.C. 11373–6) as sections 414 through 417,
			 respectively; and
				(4)by striking
			 section 412 (42 U.S.C. 11372) and inserting the following:
					
						412.Grant
				assistanceThe Secretary shall
				make grants to States and local governments (and to private nonprofit
				organizations providing assistance to persons experiencing homelessness or at
				risk of homelessness, in the case of grants made with reallocated amounts) for
				the purpose of carrying out activities described in section 415.
						413.Amount and
				allocation of assistance
							(a)In
				generalOf the amount made
				available to carry out this subtitle and subtitle C for a fiscal year, the
				Secretary shall allocate nationally 20 percent of such amount for activities
				described in section 415. The Secretary shall be required to certify that such
				allocation will not adversely affect the renewal of existing projects under
				this subtitle and subtitle C for those individuals or families who are
				homeless.
							(b)AllocationAn
				entity that receives a grant under section 412, and serves an area that
				includes 1 or more geographic areas (or portions of such areas) served by
				collaborative applicants that submit applications under subtitle C, shall
				allocate the funds made available through the grant to carry out activities
				described in section 415, in consultation with the collaborative
				applicants.
							;
				and
				(5)in section 414(b)
			 (42 U.S.C. 11373(b)), as so redesignated by paragraph (3) of this section, by
			 striking amounts appropriated and all that follows through
			 for any and inserting amounts appropriated under section
			 408 and made available to carry out this subtitle for any.
				202.Eligible
			 activitiesThe McKinney-Vento
			 Homeless Assistance Act is amended by striking section 415 (42 U.S.C. 11374),
			 as so redesignated by section 201(3) of this Act, and inserting the following
			 new section:
				
					415.Eligible
				activities
						(a)In
				generalAssistance provided
				under section 412 may be used for the following activities:
							(1)The renovation,
				major rehabilitation, or conversion of buildings to be used as emergency
				shelters.
							(2)The provision of
				essential services related to emergency shelter or street outreach, including
				services concerned with employment, health, education, family support services
				for homeless youth, substance abuse services, victim services, or mental health
				services, if—
								(A)such essential
				services have not been provided by the local government during any part of the
				immediately preceding 12-month period or the Secretary determines that the
				local government is in a severe financial deficit; or
								(B)the use of
				assistance under this subtitle would complement the provision of those
				essential services.
								(3)Maintenance,
				operation, insurance, provision of utilities, and provision of furnishings
				related to emergency shelter.
							(4)Provision of
				rental assistance to provide short-term or medium-term housing to homeless
				individuals or families or individuals or families at risk of homelessness.
				Such rental assistance may include tenant-based or project-based rental
				assistance.
							(5)Housing relocation
				or stabilization services for homeless individuals or families or individuals
				or families at risk of homelessness, including housing search, mediation or
				outreach to property owners, legal services, credit repair, providing security
				or utility deposits, utility payments, rental assistance for a final month at a
				location, assistance with moving costs, or other activities that are effective
				at—
								(A)stabilizing
				individuals and families in their current housing; or
								(B)quickly moving
				such individuals and families to other permanent housing.
								(b)Maximum
				allocation for emergency shelter activitiesA grantee of assistance provided under
				section 412 for any fiscal year may not use an amount of such assistance for
				activities described in paragraphs (1) through (3) of subsection (a) that
				exceeds the greater of—
							(1)60 percent of the
				aggregate amount of such assistance provided for the grantee for such fiscal
				year; or
							(2)the amount
				expended by such grantee for such activities during fiscal year most recently
				completed before the effective date under section 503 of the
				Homeless Emergency Assistance and Rapid
				Transition to Housing Act of
				2009.
							.
			203.Participation
			 in Homeless Management Information SystemSection 416 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11375), as so redesignated by section 201(3) of this
			 Act, is amended by adding at the end the following new subsection:
				
					(f)Participation in
				HMISThe Secretary shall ensure that recipients of funds under
				this subtitle ensure the consistent participation by emergency shelters and
				homelessness prevention and rehousing programs in any applicable community-wide
				homeless management information
				system.
					.
			204.Administrative
			 provisionSection 418 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11378) is amended by striking
			 5 percent and inserting 7.5 percent.
			205.GAO study of
			 administrative feesNot later
			 than the expiration of the 12-month period beginning on the date of the
			 enactment of this Act, the Comptroller General of the United States
			 shall—
				(1)conduct a study to examine the appropriate
			 administrative costs for administering the program authorized under subtitle B
			 of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et
			 seq.); and
				(2)submit to Congress a report on the findings
			 of the study required under paragraph (1).
				IIIContinuum of
			 Care Program
			301.Continuum of
			 careThe McKinney-Vento
			 Homeless Assistance Act is amended—
				(1)by striking the
			 subtitle heading for subtitle C of title IV (42 U.S.C. 11381 et seq.) and
			 inserting the following:
					
						CContinuum of Care
				Program
						;
					and(2)by striking
			 sections 421 and 422 (42 U.S.C. 11381 and 11382) and inserting the following
			 new sections:
					
						421.PurposesThe purposes of this subtitle are—
							(1)to promote
				community-wide commitment to the goal of ending homelessness;
							(2)to provide funding
				for efforts by nonprofit providers and State and local governments to quickly
				rehouse homeless individuals and families while minimizing the trauma and
				dislocation caused to individuals, families, and communities by
				homelessness;
							(3)to promote access
				to, and effective utilization of, mainstream programs described in section
				203(a)(7) and programs funded with State or local resources; and
							(4)to optimize
				self-sufficiency among individuals and families experiencing
				homelessness.
							422.Continuum of
				care applications and grants
							(a)ProjectsThe Secretary shall award grants, on a
				competitive basis, and using the selection criteria described in section 427,
				to carry out eligible activities under this subtitle for projects that meet the
				program requirements under section 426, either by directly awarding funds to
				project sponsors or by awarding funds to unified funding agencies.
							(b)Notification of
				Funding AvailabilityThe Secretary shall release a notification
				of funding availability for grants awarded under this subtitle for a fiscal
				year not later than 3 months after the date of the enactment of the appropriate
				Act making appropriations for the Department of Housing and Urban Development
				for such fiscal year.
							(c)Applications
								(1)Submission to
				the secretaryTo be eligible to receive a grant under subsection
				(a), a project sponsor or unified funding agency in a geographic area shall
				submit an application to the Secretary at such time and in such manner as the
				Secretary may require, and containing such information as the Secretary
				determines necessary—
									(A)to determine
				compliance with the program requirements and selection criteria under this
				subtitle; and
									(B)to establish
				priorities for funding projects in the geographic area.
									(2)Announcement of
				awards
									(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall announce, within 5 months after the last date for the submission of
				applications described in this subsection for a fiscal year, the grants
				conditionally awarded under subsection (a) for that fiscal year.
									(B)TransitionFor
				a period of up to 2 years beginning after the effective date under section 503
				of the Homeless Emergency Assistance and
				Rapid Transition to Housing Act of 2009, the Secretary shall
				announce, within 6 months after the last date for the submission of
				applications described in this subsection for a fiscal year, the grants
				conditionally awarded under subsection (a) for that fiscal year.
									(d)Obligation,
				distribution, and utilization of funds
								(1)Requirements for
				obligation
									(A)In
				generalNot later than 9 months after the announcement referred
				to in subsection (c)(2), each recipient or project sponsor shall meet all
				requirements for the obligation of those funds, including site control,
				matching funds, and environmental review requirements, except as provided in
				subparagraphs (B) and (C).
									(B)Acquisition,
				rehabilitation, or constructionNot later than 24 months after
				the announcement referred to in subsection (c)(2), each recipient or project
				sponsor seeking the obligation of funds for acquisition of housing,
				rehabilitation of housing, or construction of new housing for a grant announced
				under subsection (c)(2) shall meet all requirements for the obligation of those
				funds, including site control, matching funds, and environmental review
				requirements.
									(C)ExtensionsAt
				the discretion of the Secretary, and in compelling circumstances, the Secretary
				may extend the date by which a recipient or project sponsor shall meet the
				requirements described in subparagraphs (A) and (B) if the Secretary determines
				that compliance with the requirements was delayed due to factors beyond the
				reasonable control of the recipient or project sponsor. Such factors may
				include difficulties in obtaining site control for a proposed project,
				completing the process of obtaining secure financing for the project, obtaining
				approvals from State or local governments, or completing the technical
				submission requirements for the project.
									(2)ObligationNot
				later than 45 days after a recipient or project sponsor meets the requirements
				described in paragraph (1), the Secretary shall obligate the funds for the
				grant involved.
								(3)DistributionA
				recipient that receives funds through such a grant—
									(A)shall distribute
				the funds to project sponsors (in advance of expenditures by the project
				sponsors); and
									(B)shall distribute
				the appropriate portion of the funds to a project sponsor not later than 45
				days after receiving a request for such distribution from the project
				sponsor.
									(4)Expenditure of
				fundsThe Secretary may establish a date by which funds made
				available through a grant announced under subsection (c)(2) for a homeless
				assistance project shall be entirely expended by the recipient or project
				sponsors involved. The date established under this paragraph shall not occur
				before the expiration of the 24-month period beginning on the date that funds
				are obligated for activities described under paragraphs (1) or (2) of section
				423(a). The Secretary shall recapture the funds not expended by such date. The
				Secretary shall reallocate the funds for another homeless assistance and
				prevention project that meets the requirements of this subtitle to be carried
				out, if possible and appropriate, in the same geographic area as the area
				served through the original grant.
								(e)Renewal funding
				for unsuccessful applicantsThe Secretary may renew funding for a
				specific project previously funded under this subtitle that the Secretary
				determines meets the purposes of this subtitle, and was included as part of a
				total application that met the criteria of subsection (c), even if the
				application was not selected to receive grant assistance. The Secretary may
				renew the funding for a period of not more than 1 year, and under such
				conditions as the Secretary determines to be appropriate.
							(f)Considerations
				in determining renewal fundingWhen providing renewal funding for
				leasing, operating costs, or rental assistance for permanent housing, the
				Secretary shall make adjustments proportional to increases in the fair market
				rents in the geographic area.
							(g)More than 1
				application for a geographic areaIf more than 1 collaborative
				applicant applies for funds for a geographic area, the Secretary shall award
				funds to the collaborative applicant with the highest score based on the
				selection criteria set forth in section 427.
							(h)Appeals
								(1)In
				generalThe Secretary shall establish a timely appeal procedure
				for grant amounts awarded or denied under this subtitle pursuant to a
				collaborative application or solo application for funding.
								(2)ProcessThe
				Secretary shall ensure that the procedure permits appeals submitted by entities
				carrying out homeless housing and services projects (including emergency
				shelters and homelessness prevention programs), and all other applicants under
				this subtitle.
								(i)Solo
				ApplicantsA solo applicant may submit an application to the
				Secretary for a grant under subsection (a) and be awarded such grant on the
				same basis as such grants are awarded to other applicants based on the criteria
				described in section 427, but only if the Secretary determines that the solo
				applicant has attempted to participate in the continuum of care process but was
				not permitted to participate in a reasonable manner. The Secretary may award
				such grants directly to such applicants in a manner determined to be
				appropriate by the Secretary.
							(j)Flexibility To
				serve persons defined as homeless under other Federal laws
								(1)In
				generalA collaborative
				applicant may use not more than 10 percent of funds awarded under this subtitle
				(continuum of care funding) for any of the types of eligible activities
				specified in paragraphs (1) through (7) of section 423(a) to serve families
				with children and youth defined as homeless under other Federal statutes, or
				homeless families with children and youth defined as homeless under section
				103(a)(6), but only if the applicant demonstrates that the use of such funds is
				of an equal or greater priority or is equally or more cost effective in meeting
				the overall goals and objectives of the plan submitted under section
				427(b)(1)(B), especially with respect to children and unaccompanied
				youth.
								(2)LimitationsThe 10 percent limitation under paragraph
				(1) shall not apply to collaborative applicants in which the rate of
				homelessness, as calculated in the most recent point in time count, is less
				than one-tenth of 1 percent of total population.
								(3)Treatment of certain populations
									(A)In
				generalNotwithstanding section 103(a) and subject to
				subparagraph (B), funds awarded under this subtitle may be used for eligible
				activities to serve unaccompanied youth and homeless families and children
				defined as homeless under section 103(a)(6) only pursuant to paragraph (1) of
				this subsection and such families and children shall not otherwise be
				considered as homeless for purposes of this subtitle.
									(B)At risk of
				homelessnessSubparagraph (A) may not be construed to prevent any
				unaccompanied youth and homeless families and children defined as homeless
				under section 103(a)(6) from qualifying for, and being treated for purposes of
				this subtitle as, at risk of homelessness or from eligibility for any projects,
				activities, or services carried out using amounts provided under this subtitle
				for which individuals or families that are at risk of homelessness are
				eligible.
									.
				302.Eligible
			 activitiesThe McKinney-Vento
			 Homeless Assistance Act is amended by striking section 423 (42 U.S.C. 11383)
			 and inserting the following new section:
				
					423.Eligible
				activities
						(a)In
				GeneralGrants awarded under section 422 to qualified applicants
				shall be used to carry out projects that serve homeless individuals or families
				that consist of one or more of the following eligible activities:
							(1)Construction of
				new housing units to provide transitional or permanent housing.
							(2)Acquisition or
				rehabilitation of a structure to provide transitional or permanent housing,
				other than emergency shelter, or to provide supportive services.
							(3)Leasing of
				property, or portions of property, not owned by the recipient or project
				sponsor involved, for use in providing transitional or permanent housing, or
				providing supportive services.
							(4)Provision of
				rental assistance to provide transitional or permanent housing to eligible
				persons. The rental assistance may include tenant-based, project-based, or
				sponsor-based rental assistance. Project-based rental assistance, sponsor-based
				rental assistance, and operating cost assistance contracts carried out by
				project sponsors receiving grants under this section may, at the discretion of
				the applicant and the project sponsor, have an initial term of 15 years, with
				assistance for the first 5 years paid with funds authorized for appropriation
				under this Act, and assistance for the remainder of the term treated as a
				renewal of an expiring contract as provided in section 429. Project-based
				rental assistance may include rental assistance to preserve existing permanent
				supportive housing for homeless individuals and families.
							(5)Payment of
				operating costs for housing units assisted under this subtitle or for the
				preservation of housing that will serve homeless individuals and families and
				for which another form of assistance is expiring or otherwise no longer
				available.
							(6)Supportive
				services for individuals and families who are currently homeless, who have been
				homeless in the prior six months but are currently residing in permanent
				housing, or who were previously homeless and are currently residing in
				permanent supportive housing.
							(7)Provision of
				rehousing services, including housing search, mediation or outreach to property
				owners, credit repair, providing security or utility deposits, rental
				assistance for a final month at a location, assistance with moving costs, or
				other activities that—
								(A)are effective at
				moving homeless individuals and families immediately into housing; or
								(B)may benefit
				individuals and families who in the prior 6 months have been homeless, but are
				currently residing in permanent housing.
								(8)In the case of a
				collaborative applicant that is a legal entity, performance of the duties
				described under section 402(f)(3).
							(9)Operation of,
				participation in, and ensuring consistent participation by project sponsors in,
				a community-wide homeless management information system.
							(10)In the case of a
				collaborative applicant that is a legal entity, payment of administrative costs
				related to meeting the requirements described in paragraphs (1) and (2) of
				section 402(f), for which the collaborative applicant may use not more than 3
				percent of the total funds made available in the geographic area under this
				subtitle for such costs.
							(11)In the case of a
				collaborative applicant that is a unified funding agency under section 402(g),
				payment of administrative costs related to meeting the requirements of that
				section, for which the unified funding agency may use not more than 3 percent
				of the total funds made available in the geographic area under this subtitle
				for such costs, in addition to funds used under paragraph (10).
							(12)Payment of
				administrative costs to project sponsors, for which each project sponsor may
				use not more than 10 percent of the total funds made available to that project
				sponsor through this subtitle for such costs.
							(b)Minimum Grant
				TermsThe Secretary may impose minimum grant terms of up to 5
				years for new projects providing permanent housing.
						(c)Use
				Restrictions
							(1)Acquisition,
				rehabilitation, and new constructionA project that consists of
				activities described in paragraph (1) or (2) of subsection (a) shall be
				operated for the purpose specified in the application submitted for the project
				under section 422 for not less than 15 years.
							(2)Other
				activitiesA project that consists of activities described in any
				of paragraphs (3) through (12) of subsection (a) shall be operated for the
				purpose specified in the application submitted for the project under section
				422 for the duration of the grant period involved.
							(3)ConversionIf
				the recipient or project sponsor carrying out a project that provides
				transitional or permanent housing submits a request to the Secretary to carry
				out instead a project for the direct benefit of low-income persons, and the
				Secretary determines that the initial project is no longer needed to provide
				transitional or permanent housing, the Secretary may approve the project
				described in the request and authorize the recipient or project sponsor to
				carry out that project.
							(d)Repayment of
				Assistance and Prevention of Undue Benefits
							(1)RepaymentIf
				a recipient or project sponsor receives assistance under section 422 to carry
				out a project that consists of activities described in paragraph (1) or (2) of
				subsection (a) and the project ceases to provide transitional or permanent
				housing—
								(A)earlier than 10
				years after operation of the project begins, the Secretary shall require the
				recipient or project sponsor to repay 100 percent of the assistance; or
								(B)not earlier than
				10 years, but earlier than 15 years, after operation of the project begins, the
				Secretary shall require the recipient or project sponsor to repay 20 percent of
				the assistance for each of the years in the 15-year period for which the
				project fails to provide that housing.
								(2)Prevention of
				undue benefitsExcept as provided in paragraph (3), if any
				property is used for a project that receives assistance under subsection (a)
				and consists of activities described in paragraph (1) or (2) of subsection (a),
				and the sale or other disposition of the property occurs before the expiration
				of the 15-year period beginning on the date that operation of the project
				begins, the recipient or project sponsor who received the assistance shall
				comply with such terms and conditions as the Secretary may prescribe to prevent
				the recipient or project sponsor from unduly benefitting from such sale or
				disposition.
							(3)ExceptionA
				recipient or project sponsor shall not be required to make the repayments, and
				comply with the terms and conditions, required under paragraph (1) or (2)
				if—
								(A)the sale or
				disposition of the property used for the project results in the use of the
				property for the direct benefit of very low-income persons;
								(B)all of the
				proceeds of the sale or disposition are used to provide transitional or
				permanent housing meeting the requirements of this subtitle;
								(C)project-based
				rental assistance or operating cost assistance from any Federal program or an
				equivalent State or local program is no longer made available and the project
				is meeting applicable performance standards, provided that the portion of the
				project that had benefitted from such assistance continues to meet the tenant
				income and rent restrictions for low-income units under section 42(g) of the
				Internal Revenue Code of 1986; or
								(D)there are no
				individuals and families in the geographic area who are homeless, in which case
				the project may serve individuals and families at risk of homelessness.
								(e)Staff
				trainingThe Secretary may
				allow reasonable costs associated with staff training to be included as part of
				the activities described in subsection (a).
						(f)Eligibility for
				permanent housingAny project that receives assistance under
				subsection (a) and that provides project-based or sponsor-based permanent
				housing for homeless individuals or families with a disability, including
				projects that meet the requirements of subsection (a) and subsection (d)(2)(A)
				of section 428 may also serve individuals who had previously met the
				requirements for such project prior to moving into a different permanent
				housing project.
						(g)Administration
				of rental assistanceProvision of permanent housing rental
				assistance shall be administered by a State, unit of general local government,
				or public housing
				agency.
						.
			303.High performing
			 communitiesThe McKinney-Vento
			 Homeless Assistance Act is amended by striking section 424 (42 U.S.C. 11384)
			 and inserting the following:
				
					424.Incentives for
				high-performing communities
						(a)Designation as a
				High-Performing Community
							(1)In
				generalThe Secretary shall designate, on an annual basis, which
				collaborative applicants represent high-performing communities.
							(2)ConsiderationIn
				determining whether to designate a collaborative applicant as a high-performing
				community under paragraph (1), the Secretary shall establish criteria to ensure
				that the requirements described under paragraphs (1)(B) and (2)(B) of
				subsection (d) are measured by comparing homeless individuals and families
				under similar circumstances, in order to encourage projects in the geographic
				area to serve homeless individuals and families with more severe barriers to
				housing stability.
							(3)2-year phase
				inIn each of the first 2 years after the effective date under
				section 503 of the Homeless Emergency
				Assistance and Rapid Transition to Housing Act of 2009, the
				Secretary shall designate not more than 10 collaborative applicants as
				high-performing communities.
							(4)Excess of
				qualified applicantsIf, during the 2-year period described under
				paragraph (2), more than 10 collaborative applicants could qualify to be
				designated as high-performing communities, the Secretary shall designate the 10
				that have, in the discretion of the Secretary, the best performance based on
				the criteria described under subsection (d).
							(5)Time limit on
				designationThe designation of any collaborative applicant as a
				high-performing community under this subsection shall be effective only for the
				year in which such designation is made. The Secretary, on an annual basis, may
				renew any such designation.
							(b)Application
							(1)In
				generalA collaborative applicant seeking designation as a
				high-performing community under subsection (a) shall submit an application to
				the Secretary at such time, and in such manner as the Secretary may
				require.
							(2)Content of
				applicationIn any application submitted under paragraph (1), a
				collaborative applicant shall include in such application—
								(A)a report showing
				how any money received under this subtitle in the preceding year was expended;
				and
								(B)information that
				such applicant can meet the requirements described under subsection (d).
								(3)Publication of
				applicationThe Secretary shall—
								(A)publish any report
				or information submitted in an application under this section in the geographic
				area represented by the collaborative applicant; and
								(B)seek comments from
				the public as to whether the collaborative applicant seeking designation as a
				high-performing community meets the requirements described under subsection
				(d).
								(c)Use of
				fundsFunds awarded under section 422(a) to a project sponsor who
				is located in a high-performing community may be used—
							(1)for any of the
				eligible activities described in section 423; or
							(2)for any of the
				eligible activities described in paragraphs (4) and (5) of section
				415(a).
							(d)Definition of
				high-performing communityFor purposes of this section, the term
				high-performing community means a geographic area that
				demonstrates through reliable data that all five of the following requirements
				are met for that geographic area:
							(1)Term of
				homelessnessThe mean length of episodes of homelessness for that
				geographic area—
								(A)is less than 20
				days; or
								(B)for individuals
				and families in similar circumstances in the preceding year was at least 10
				percent less than in the year before.
								(2)Families leaving
				homelessnessOf individuals and families—
								(A)who leave
				homelessness, fewer than 5 percent of such individuals and families become
				homeless again at any time within the next 2 years; or
								(B)in similar
				circumstances who leave homelessness, the percentage of such individuals and
				families who become homeless again within the next 2 years has decreased by at
				least 20 percent from the preceding year.
								(3)Community
				actionThe communities that compose the geographic area
				have—
								(A)actively
				encouraged homeless individuals and families to participate in homeless
				assistance services available in that geographic area; and
								(B)included each
				homeless individual or family who sought homeless assistance services in the
				data system used by that community for determining compliance with this
				subsection.
								(4)Effectiveness of
				previous activitiesIf recipients in the geographic area have
				used funding awarded under section 422(a) for eligible activities described
				under section 415(a) in previous years based on the authority granted under
				subsection (c), that such activities were effective at reducing the number of
				individuals and families who became homeless in that community.
							(5)Flexibility to
				serve persons defined as homeless under other Federal lawsWith respect to collaborative applicants
				exercising the authority under section 422(j) to serve homeless families with
				children and youth defined as homeless under other Federal statutes,
				effectiveness in achieving the goals and outcomes identified in subsection
				427(b)(1)(F) according to such standards as the Secretary shall
				promulgate.
							(e)Cooperation
				among entitiesA collaborative applicant designated as a
				high-performing community under this section shall cooperate with the Secretary
				in distributing information about successful efforts within the geographic area
				represented by the collaborative applicant to reduce
				homelessness.
						.
			304.Program
			 requirementsSection 426 of
			 the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386) is amended—
				(1)by striking subsections (a), (b), and (c)
			 and inserting the following:
					
						(a)Site
				controlThe Secretary shall require that each application include
				reasonable assurances that the applicant will own or have control of a site for
				the proposed project not later than the expiration of the 12-month period
				beginning upon notification of an award for grant assistance, unless the
				application proposes providing supportive housing assistance under section
				423(a)(3) or housing that will eventually be owned or controlled by the
				families and individuals served. An applicant may obtain ownership or control
				of a suitable site different from the site specified in the application. If any
				recipient or project sponsor fails to obtain ownership or control of the site
				within 12 months after notification of an award for grant assistance, the grant
				shall be recaptured and reallocated under this subtitle.
						(b)Required
				agreementsThe Secretary may not provide assistance for a
				proposed project under this subtitle unless the collaborative applicant
				involved agrees—
							(1)to ensure the
				operation of the project in accordance with the provisions of this
				subtitle;
							(2)to monitor and
				report to the Secretary the progress of the project;
							(3)to ensure, to the
				maximum extent practicable, that individuals and families experiencing
				homelessness are involved, through employment, provision of volunteer services,
				or otherwise, in constructing, rehabilitating, maintaining, and operating
				facilities for the project and in providing supportive services for the
				project;
							(4)to require
				certification from all project sponsors that—
								(A)they will maintain
				the confidentiality of records pertaining to any individual or family provided
				family violence prevention or treatment services through the project;
								(B)that the address
				or location of any family violence shelter project assisted under this subtitle
				will not be made public, except with written authorization of the person
				responsible for the operation of such project;
								(C)they will
				establish policies and practices that are consistent with, and do not restrict
				the exercise of rights provided by, subtitle B of title VII, and other laws
				relating to the provision of educational and related services to individuals
				and families experiencing homelessness;
								(D)in the case of programs that provide
				housing or services to families, they will designate a staff person to be
				responsible for ensuring that children being served in the program are enrolled
				in school and connected to appropriate services in the community, including
				early childhood programs such as Head Start, part C of the Individuals with
				Disabilities Education Act, and programs authorized under subtitle B of title
				VII of this Act(42 U.S.C. 11431 et seq.); and
								(E)they will provide
				data and reports as required by the Secretary pursuant to the Act;
								(5)if a collaborative
				applicant is a unified funding agency under section 402(g) and receives funds
				under subtitle C to carry out the payment of administrative costs described in
				section 423(a)(11), to establish such fiscal control and fund accounting
				procedures as may be necessary to assure the proper disbursal of, and
				accounting for, such funds in order to ensure that all financial transactions
				carried out with such funds are conducted, and records maintained, in
				accordance with generally accepted accounting principles;
							(6)to monitor and
				report to the Secretary the provision of matching funds as required by section
				430;
							(7)to take the educational needs of children
				into account when families are placed in emergency or transitional shelter and
				will, to the maximum extent practicable, place families with children as close
				as possible to their school of origin so as not to disrupt such children's
				education; and
							(8)to comply with
				such other terms and conditions as the Secretary may establish to carry out
				this subtitle in an effective and efficient
				manner.
							;
				(2)by redesignating subsection (d) as
			 subsection (c);
				(3)in the first sentence of subsection (c) (as
			 so redesignated by paragraph (2) of this subsection), by striking
			 recipient and inserting recipient or project
			 sponsor;
				(4)by striking
			 subsection (e);
				(5)by redesignating
			 subsections (f), (g), and (h), as subsections (d), (e), and (f),
			 respectively;
				(6)in the first
			 sentence of subsection (e) (as so redesignated by paragraph (5) of this
			 section), by striking recipient each place it appears and
			 inserting recipient or project sponsor;
				(7)by striking
			 subsection (i); and
				(8)by redesignating
			 subsection (j) as subsection (g).
				305.Selection
			 criteria, allocation amounts, and fundingThe McKinney-Vento Homeless Assistance Act
			 is amended—
				(1)by repealing
			 section 429 (42 U.S.C. 11389); and
				(2)by redesignating
			 sections 427 and 428 (42 U.S.C. 11387, 11388) as sections 432 and 433,
			 respectively; and
				(3)by inserting after
			 section 426 the following new sections:
					
						427.Selection
				criteria
							(a)In
				generalThe Secretary shall award funds to recipients through a
				national competition between geographic areas based on criteria established by
				the Secretary.
							(b)Required
				criteria
								(1)In
				generalThe criteria
				established under subsection (a) shall include—
									(A)the previous
				performance of the recipient regarding homelessness, including performance
				related to funds provided under section 412 (except that recipients applying
				from geographic areas where no funds have been awarded under this subtitle, or
				under subtitles C, D, E, or F of title IV of this Act, as in effect prior to
				the date of the enactment of the Homeless
				Emergency Assistance and Rapid Transition to Housing Act of 2009,
				shall receive full credit for performance under this subparagraph), measured by
				criteria that shall be announced by the Secretary, that shall take into account
				barriers faced by individual homeless people, and that shall include—
										(i)the length of time
				individuals and families remain homeless;
										(ii)the extent to
				which individuals and families who leave homelessness experience additional
				spells of homelessness;
										(iii)the thoroughness
				of grantees in the geographic area in reaching homeless individuals and
				families;
										(iv)overall reduction
				in the number of homeless individuals and families;
										(v)jobs and income
				growth for homeless individuals and families;
										(vi)success at
				reducing the number of individuals and families who become homeless;
										(vii)other
				accomplishments by the recipient related to reducing homelessness; and
										(viii)for collaborative applicants that have
				exercised the authority under section 422(j) to serve families with children
				and youth defined as homeless under other Federal statutes, success in
				achieving the goals and outcomes identified in section 427(b)(1)(F);
										(B)the plan of the
				recipient, which shall describe—
										(i)how the number of
				individuals and families who become homeless will be reduced in the
				community;
										(ii)how the length of
				time that individuals and families remain homeless will be reduced;
										(iii)how the recipient will collaborate with
				local education authorities to assist in the identification of individuals and
				families who become or remain homeless and are informed of their eligibility
				for services under subtitle B of title VII of this Act (42 U.S.C. 11431 et
				seq.);
										(iv)the extent to
				which the recipient will—
											(I)address the needs
				of all relevant subpopulations;
											(II)incorporate
				comprehensive strategies for reducing homelessness, including the interventions
				referred to in section 428(d);
											(III)set quantifiable
				performance measures;
											(IV)set timelines for
				completion of specific tasks;
											(V)identify specific
				funding sources for planned activities; and
											(VI)identify an
				individual or body responsible for overseeing implementation of specific
				strategies; and
											(v)whether the recipient proposes to exercise
				authority to use funds under section 422(j), and if so, how the recipient will
				achieve the goals and outcomes identified in section 427(b)(1)(F);
										(C)the methodology of
				the recipient used to determine the priority for funding local projects under
				section 422(c)(1), including the extent to which the priority-setting
				process—
										(i)uses periodically
				collected information and analysis to determine the extent to which each
				project has resulted in rapid return to permanent housing for those served by
				the project, taking into account the severity of barriers faced by the people
				the project serves;
										(ii)considers the
				full range of opinions from individuals or entities with knowledge of
				homelessness in the geographic area or an interest in preventing or ending
				homelessness in the geographic area;
										(iii)is based on
				objective criteria that have been publicly announced by the recipient;
				and
										(iv)is open to
				proposals from entities that have not previously received funds under this
				subtitle;
										(D)the extent to
				which the amount of assistance to be provided under this subtitle to the
				recipient will be supplemented with resources from other public and private
				sources, including mainstream programs identified by the Government
				Accountability Office in the two reports described in section 203(a)(7);
									(E)demonstrated
				coordination by the recipient with the other Federal, State, local, private,
				and other entities serving individuals and families experiencing homelessness
				and at risk of homelessness in the planning and operation of projects;
									(F)for collaborative applicants exercising the
				authority under section 422(j) to serve homeless families with children and
				youth defined as homeless under other Federal statutes, program goals and
				outcomes, which shall include—
										(i)preventing homelessness among the subset of
				such families with children and youth who are at highest risk of becoming
				homeless, as such term is defined for purposes of this title; or
										(ii)achieving
				independent living in permanent housing among such families with children and
				youth, especially those who have a history of doubled-up and other temporary
				housing situations or are living in a temporary housing situation due to lack
				of available and appropriate emergency shelter, through the provision of
				eligible assistance that directly contributes to achieving such results
				including assistance to address chronic disabilities, chronic physical health
				or mental health conditions, substance addiction, histories of domestic
				violence or childhood abuse, or multiple barriers to employment; and
										(G)such other factors
				as the Secretary determines to be appropriate to carry out this subtitle in an
				effective and efficient manner.
									(2)Additional
				criteriaIn addition to the criteria required under paragraph
				(1), the criteria established under paragraph (1) shall also include the need
				within the geographic area for homeless services, determined as follows and
				under the following conditions:
									(A)NoticeThe
				Secretary shall inform each collaborative applicant, at a time concurrent with
				the release of the notice of funding availability for the grants, of the pro
				rata estimated grant amount under this subtitle for the geographic area
				represented by the collaborative applicant.
									(B)Amount
										(i)FormulaSuch estimated grant amounts shall be
				determined by a formula, which shall be developed by the Secretary, by
				regulation, not later than the expiration of the 2-year period beginning upon
				the date of the enactment of the Homeless
				Emergency Assistance and Rapid Transition to Housing Act of 2009,
				that is based upon factors that are appropriate to allocate funds to meet the
				goals and objectives of this subtitle.
										(ii)Combinations or
				consortiaFor a collaborative applicant that represents a
				combination or consortium of cities or counties, the estimated need amount
				shall be the sum of the estimated need amounts for the cities or counties
				represented by the collaborative applicant.
										(iii)Authority of
				SecretarySubject to the availability of appropriations, the
				Secretary shall increase the estimated need amount for a geographic area if
				necessary to provide 1 year of renewal funding for all expiring contracts
				entered into under this subtitle for the geographic area.
										(3)Homelessness
				countsThe Secretary shall not require that communities conduct
				an actual count of homeless people other than those described in paragraphs (1)
				through (4) of section 103(a) of this Act (42 U.S.C. 11302(a)).
								(c)AdjustmentsThe
				Secretary may adjust the formula described in subsection (b)(2) as
				necessary—
								(1)to ensure that
				each collaborative applicant has sufficient funding to renew all qualified
				projects for at least one year; and
								(2)to ensure that
				collaborative applicants are not discouraged from replacing renewal projects
				with new projects that the collaborative applicant determines will better be
				able to meet the purposes of this Act.
								428.Allocation of
				amounts and incentives for specific eligible activities
							(a)Minimum
				allocation for permanent housing for homeless individuals and families with
				disabilities
								(1)In
				generalFrom the amounts made
				available to carry out this subtitle for a fiscal year, a portion equal to not
				less than 30 percent of the sums made available to carry out subtitle B and
				this subtitle, shall be used for permanent housing for homeless individuals
				with disabilities and homeless families that include such an individual who is
				an adult or a minor head of household if no adult is present in the
				household.
								(2)CalculationIn
				calculating the portion of the amount described in paragraph (1) that is used
				for activities that are described in paragraph (1), the Secretary shall not
				count funds made available to renew contracts for existing projects under
				section 429.
								(3)AdjustmentThe
				30 percent figure in paragraph (1) shall be reduced proportionately based on
				need under section 427(b)(2) in geographic areas for which subsection (e)
				applies in regard to subsection (d)(2)(A).
								(4)SuspensionThe
				requirement established in paragraph (1) shall be suspended for any year in
				which funding available for grants under this subtitle after making the
				allocation established in paragraph (1) would not be sufficient to renew for 1
				year all existing grants that would otherwise be fully funded under this
				subtitle.
								(5)TerminationThe
				requirement established in paragraph (1) shall terminate upon a finding by the
				Secretary that since the beginning of 2001 at least 150,000 new units of
				permanent housing for homeless individuals and families with disabilities have
				been funded under this subtitle.
								(b)Set-aside for
				permanent housing for homeless families with childrenFrom the
				amounts made available to carry out this subtitle for a fiscal year, a portion
				equal to not less than 10 percent of the sums made available to carry out
				subtitle B and this subtitle for that fiscal year shall be used to provide or
				secure permanent housing for homeless families with children.
							(c)Treatment of
				Amounts for Permanent or Transitional HousingNothing in this Act
				may be construed to establish a limit on the amount of funding that an
				applicant may request under this subtitle for acquisition, construction, or
				rehabilitation activities for the development of permanent housing or
				transitional housing.
							(d)Incentives for
				proven strategies
								(1)In
				generalThe Secretary shall
				provide bonuses or other incentives to geographic areas for using funding under
				this subtitle for activities that have been proven to be effective at reducing
				homelessness generally, reducing homelessness for a specific subpopulation, or
				achieving homeless prevention and independent living goals as set forth in
				section 427(b)(1)(F).
								(2)Rule of
				constructionFor purposes of this subsection, activities that
				have been proven to be effective at reducing homelessness generally or reducing
				homelessness for a specific subpopulation includes—
									(A)permanent
				supportive housing for chronically homeless individuals and families;
									(B)for homeless
				families, rapid rehousing services, short-term flexible subsidies to overcome
				barriers to rehousing, support services concentrating on improving incomes to
				pay rent, coupled with performance measures emphasizing rapid and permanent
				rehousing and with leveraging funding from mainstream family service systems
				such as Temporary Assistance for Needy Families and Child Welfare services;
				and
									(C)any other activity determined by the
				Secretary, based on research and after notice and comment to the public, to
				have been proven effective at reducing homelessness generally, reducing
				homelessness for a specific subpopulation, or achieving homeless prevention and
				independent living goals as set forth in section 427(b)(1)(F).
									(3)Balance of
				incentives for proven strategiesTo the extent practicable, in providing
				bonuses or incentives for proven strategies, the Secretary shall seek to
				maintain a balance among strategies targeting homeless individuals, families,
				and other subpopulations. The Secretary shall not implement bonuses or
				incentives that specifically discourage collaborative applicants from
				exercising their flexibility to serve families with children and youth defined
				as homeless under other Federal statutes.
								(e)Incentives for
				successful implementation of proven strategiesIf any geographic
				area demonstrates that it has fully implemented any of the activities described
				in subsection (d) for all homeless individuals and families or for all members
				of subpopulations for whom such activities are targeted, that geographic area
				shall receive the bonus or incentive provided under subsection (d), but may use
				such bonus or incentive for any eligible activity under either section 423 or
				paragraphs (4) and (5) of section 415(a) for homeless people generally or for
				the relevant subpopulation.
							429.Renewal funding
				and terms of assistance for permanent housing
							(a)In
				generalRenewal of expiring contracts for leasing, rental
				assistance, or operating costs for permanent housing contracts may be funded
				either—
								(1)under the
				appropriations account for this title; or
								(2)the section 8
				project-based rental assistance account.
								(b)RenewalsThe
				sums made available under subsection (a) shall be available for the renewal of
				contracts in the case of tenant-based assistance, successive 1-year terms, and
				in the case of project-based assistance, successive terms of up to 15 years at
				the discretion of the applicant or project sponsor and subject to the
				availability of annual appropriations, for rental assistance and housing
				operation costs associated with permanent housing projects funded under this
				subtitle, or under subtitle C or F (as in effect on the day before the
				effective date of the Homeless Emergency
				Assistance and Rapid Transition to Housing Act of 2009). The
				Secretary shall determine whether to renew a contract for such a permanent
				housing project on the basis of certification by the collaborative applicant
				for the geographic area that—
								(1)there is a
				demonstrated need for the project; and
								(2)the project
				complies with program requirements and appropriate standards of housing quality
				and habitability, as determined by the Secretary.
								(c)ConstructionNothing
				in this section shall be construed as prohibiting the Secretary from renewing
				contracts under this subtitle in accordance with criteria set forth in a
				provision of this subtitle other than this section.
							430.Matching
				funding
							(a)In
				generalA collaborative
				applicant in a geographic area in which funds are awarded under this subtitle
				shall specify contributions from any source other than a grant awarded under
				this subtitle, including renewal funding of projects assisted under subtitles
				C, D, and F of this title as in effect before the effective date under section
				503 of the Homeless Emergency Assistance and
				Rapid Transition to Housing Act of 2009, that shall be made
				available in the geographic area in an amount equal to not less than 25 percent
				of the funds provided to recipients in the geographic area, except that grants
				for leasing shall not be subject to any match requirement.
							(b)Limitations on
				in-kind matchThe cash value of services provided to the
				residents or clients of a project sponsor by an entity other than the project
				sponsor may count toward the contributions in subsection (a) only when
				documented by a memorandum of understanding between the project sponsor and the
				other entity that such services will be provided.
							(c)Countable
				activitiesThe contributions
				required under subsection (a) may consist of—
								(1)funding for any
				eligible activity described under section 423; and
								(2)subject to
				subsection (b), in-kind provision of services of any eligible activity
				described under section 423.
								431.Appeal
				procedure
							(a)In
				GeneralWith respect to funding under this subtitle, if
				certification of consistency with the consolidated plan pursuant to section 403
				is withheld from an applicant who has submitted an application for that
				certification, such applicant may appeal such decision to the Secretary.
							(b)ProcedureThe
				Secretary shall establish a procedure to process the appeals described in
				subsection (a).
							(c)DeterminationNot
				later than 45 days after the date of receipt of an appeal described in
				subsection (a), the Secretary shall determine if certification was unreasonably
				withheld. If such certification was unreasonably withheld, the Secretary shall
				review such application and determine if such applicant shall receive funding
				under this
				subtitle.
							.
				306.ResearchThere is authorized to be appropriated
			 $8,000,000, for each of fiscal years 2010 and 2011, for research into the
			 efficacy of interventions for homeless families, to be expended by the
			 Secretary of Housing and Urban Development over the 2 years at 3 different
			 sites to provide services for homeless families and evaluate the effectiveness
			 of such services.
			IVRural housing
			 stability assistance program
			401.Rural housing
			 stability assistanceSubtitle
			 G of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11408 et
			 seq.) is amended—
				(1)by striking the
			 subtitle heading and inserting the following:
					
						GRural housing
				stability assistance
				program
						;
					and(2)in section
			 491—
					(A)by striking the
			 section heading and inserting Rural housing stability grant
			 program.;
					(B)in subsection
			 (a)—
						(i)by
			 striking rural homelessness grant program and inserting
			 rural housing stability grant program;
						(ii)by
			 inserting in lieu of grants under subtitle C after
			 eligible organizations; and
						(iii)by
			 striking paragraphs (1), (2), and (3), and inserting the following:
							
								(1)rehousing or
				improving the housing situations of individuals and families who are homeless
				or in the worst housing situations in the geographic area;
								(2)stabilizing the
				housing of individuals and families who are in imminent danger of losing
				housing; and
								(3)improving the
				ability of the lowest-income residents of the community to afford stable
				housing.
								;
						(C)in subsection
			 (b)(1)—
						(i)by
			 redesignating subparagraphs (E), (F), and (G) as subparagraphs (I), (J), and
			 (K), respectively; and
						(ii)by
			 striking subparagraph (D) and inserting the following:
							
								(D)construction of
				new housing units to provide transitional or permanent housing to homeless
				individuals and families and individuals and families at risk of
				homelessness;
								(E)acquisition or rehabilitation of a
				structure to provide supportive services or to provide transitional or
				permanent housing, other than emergency shelter, to homeless individuals and
				families and individuals and families at risk of homelessness;
								(F)leasing of property, or portions of
				property, not owned by the recipient or project sponsor involved, for use in
				providing transitional or permanent housing to homeless individuals and
				families and individuals and families at risk of homelessness, or providing
				supportive services to such homeless and at-risk individuals and
				families;
								(G)provision of rental assistance to provide
				transitional or permanent housing to homeless individuals and families and
				individuals and families at risk of homelessness, such rental assistance may
				include tenant-based or project-based rental assistance;
								(H)payment of
				operating costs for housing units assisted under this
				title;
								;
				
						(D)in subsection
			 (b)(2), by striking appropriated and inserting
			 transferred;
					(E)in subsection
			 (c)—
						(i)in
			 paragraph (1)(A), by striking appropriated and inserting
			 transferred; and
						(ii)in
			 paragraph (3), by striking appropriated and inserting
			 transferred;
						(F)in subsection
			 (d)—
						(i)in
			 paragraph (5), by striking ; and and inserting a
			 semicolon;
						(ii)in
			 paragraph (6)—
							(I)by striking
			 an agreement and all that follows through
			 families and inserting the following: a description of
			 how individuals and families who are homeless or who have the lowest incomes in
			 the community will be involved by the organization; and
							(II)by striking the
			 period at the end, and inserting a semicolon; and
							(iii)by
			 adding at the end the following:
							
								(7)a description of
				consultations that took place within the community to ascertain the most
				important uses for funding under this section, including the involvement of
				potential beneficiaries of the project; and
								(8)a description of
				the extent and nature of homelessness and of the worst housing situations in
				the
				community.
								;
						(G)by striking
			 subsections (f) and (g) and inserting the following:
						
							(f)Matching
				funding
								(1)In
				generalAn organization
				eligible to receive a grant under subsection (a) shall specify matching
				contributions from any source other than a grant awarded under this subtitle,
				that shall be made available in the geographic area in an amount equal to not
				less than 25 percent of the funds provided for the project or activity, except
				that grants for leasing shall not be subject to any match requirement.
								(2)Limitations on
				in-kind matchThe cash value of services provided to the
				beneficiaries or clients of an eligible organization by an entity other than
				the organization may count toward the contributions in paragraph (1) only when
				documented by a memorandum of understanding between the organization and the
				other entity that such services will be provided.
								(3)Countable
				activitiesThe contributions required under paragraph (1) may
				consist of—
									(A)funding for any
				eligible activity described under subsection (b); and
									(B)subject to
				paragraph (2), in-kind provision of services of any eligible activity described
				under subsection (b).
									(g)Selection
				criteriaThe Secretary shall establish criteria for selecting
				recipients of grants under subsection (a), including—
								(1)the participation
				of potential beneficiaries of the project in assessing the need for, and
				importance of, the project in the community;
								(2)the degree to
				which the project addresses the most harmful housing situations present in the
				community;
								(3)the degree of
				collaboration with others in the community to meet the goals described in
				subsection (a);
								(4)the performance of
				the organization in improving housing situations, taking account of the
				severity of barriers of individuals and families served by the
				organization;
								(5)for organizations
				that have previously received funding under this section, the extent of
				improvement in homelessness and the worst housing situations in the community
				since such funding began;
								(6)the need for such
				funds, as determined by the formula established under section 427(b)(2);
				and
								(7)any other relevant
				criteria as determined by the
				Secretary.
								;
					(H)in subsection
			 (h)—
						(i)in
			 paragraph (1), in the matter preceding subparagraph (A), by striking
			 The and inserting Not later than 18 months after funding
			 is first made available pursuant to the amendments made by title IV of the
			 Homeless Emergency Assistance and Rapid Transition to Housing Act of 2009,
			 the; and
						(ii)in
			 paragraph (1)(A), by striking providing housing and other assistance to
			 homeless persons and inserting meeting the goals described in
			 subsection (a);
						(iii)in
			 paragraph (1)(B), by striking address homelessness in rural
			 areas and inserting meet the goals described in subsection (a)
			 in rural areas; and
						(iv)in
			 paragraph (2)—
							(I)by striking The and
			 inserting Not later than 24 months after funding is first made available
			 pursuant to the amendment made by title IV of the Homeless Emergency Assistance
			 and Rapid Transition to Housing Act of 2009, the;
							(II)by striking
			 , not later than 18 months after the date on which the Secretary first
			 makes grants under the program,; and
							(III)by striking
			 prevent and respond to homelessness and inserting meet
			 the goals described in subsection (a);
							(I)in subsection
			 (k)—
						(i)in
			 paragraph (1), by striking rural homelessness grant program and
			 inserting rural housing stability grant program; and
						(ii)in
			 paragraph (2)—
							(I)in subparagraph
			 (A), by striking ; or and inserting a semicolon;
							(II)in subparagraph
			 (B)(ii), by striking rural census tract. and inserting
			 county where at least 75 percent of the population is rural; or;
			 and
							(III)by adding at the
			 end the following:
								
									(C)any area or
				community, respectively, located in a State that has population density of less
				than 30 persons per square mile (as reported in the most recent decennial
				census), and of which at least 1.25 percent of the total acreage of such State
				is under Federal jurisdiction, provided that no metropolitan city (as such term
				is defined in section 102 of the Housing and Community Development Act of 1974)
				in such State is the sole beneficiary of the grant amounts awarded under this
				section.
									;
							(J)in subsection
			 (l)—
						(i)by
			 striking the subsection heading and inserting Program funding.—;
			 and
						(ii)by
			 striking paragraph (1) and inserting the following:
							
								(1)In
				generalThe Secretary shall determine the total amount of funding
				attributable under section 427(b)(2) to meet the needs of any geographic area
				in the Nation that applies for funding under this section. The Secretary shall
				transfer any amounts determined under this subsection from the Community
				Homeless Assistance Program and consolidate such transferred amounts for grants
				under this section, except that the Secretary shall transfer an amount not less
				than 5 percent of the amount available under subtitle C for grants under this
				section. Any amounts so transferred and not used for grants under this section
				due to an insufficient number of applications shall be transferred to be used
				for grants under subtitle C.
								;
				and
						(K)by adding at the
			 end the following:
						
							(m)Determination of
				funding sourceFor any fiscal year, in addition to funds awarded
				under subtitle B, funds under this title to be used in a city or county shall
				only be awarded under either subtitle C or subtitle
				D.
							.
					402.GAO study of
			 homelessness and homeless assistance in rural areas
				(a)Study and
			 reportNot later than the
			 expiration of the 12-month period beginning on the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a study to
			 examine homelessness and homeless assistance in rural areas and rural
			 communities and submit a report to the Congress on the findings and conclusion
			 of the study. The report shall contain the following matters:
					(1)A
			 general description of homelessness, including the range of living situations
			 among homeless individuals and homeless families, in rural areas and rural
			 communities of the United States, including tribal lands and colonias.
					(2)An estimate of the
			 incidence and prevalence of homelessness among individuals and families in
			 rural areas and rural communities of the United States.
					(3)An estimate of the
			 number of individuals and families from rural areas and rural communities who
			 migrate annually to non-rural areas and non-rural communities for homeless
			 assistance.
					(4)A
			 description of barriers that individuals and families in and from rural areas
			 and rural communities encounter when seeking to access homeless assistance
			 programs, and recommendations for removing such barriers.
					(5)A
			 comparison of the rate of homelessness among individuals and families in and
			 from rural areas and rural communities compared to the rate of homelessness
			 among individuals and families in and from non-rural areas and non-rural
			 communities.
					(6)A
			 general description of homeless assistance for individuals and families in
			 rural areas and rural communities of the United States.
					(7)A
			 description of barriers that homeless assistance providers serving rural areas
			 and rural communities encounter when seeking to access Federal homeless
			 assistance programs, and recommendations for removing such barriers.
					(8)An assessment of
			 the type and amount of Federal homeless assistance funds awarded to
			 organizations serving rural areas and rural communities and a determination as
			 to whether such amount is proportional to the distribution of homeless
			 individuals and families in and from rural areas and rural communities compared
			 to homeless individuals and families in non-rural areas and non-rural
			 communities.
					(9)An assessment of
			 the current roles of the Department of Housing and Urban Development, the
			 Department of Agriculture, and other Federal departments and agencies in
			 administering homeless assistance programs in rural areas and rural communities
			 and recommendations for distributing Federal responsibilities, including
			 homeless assistance program administration and grantmaking, among the
			 departments and agencies so that service organizations in rural areas and rural
			 communities are most effectively reached and supported.
					(b)Acquisition of
			 supporting informationIn
			 carrying out the study under this section, the Comptroller General shall seek
			 to obtain views from the following persons:
					(1)The Secretary of
			 Agriculture.
					(2)The Secretary of
			 Housing and Urban Development.
					(3)The Secretary of
			 Health and Human Services.
					(4)The Secretary of
			 Education.
					(5)The Secretary of
			 Labor.
					(6)The Secretary of
			 Veterans Affairs.
					(7)The Executive
			 Director of the United States Interagency Council on Homelessness.
					(8)Project sponsors
			 and recipients of homeless assistance grants serving rural areas and rural
			 communities.
					(9)Individuals and
			 families in or from rural areas and rural communities who have sought or are
			 seeking Federal homeless assistance services.
					(10)National advocacy
			 organizations concerned with homelessness, rural housing, and rural community
			 development.
					(c)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act.
				VRepeals and
			 Conforming Amendments
			501.RepealsSubtitles D, E, and F of title IV of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11391 et seq., 11401 et seq.,
			 and 11403 et seq.) are hereby repealed.
			502.Conforming
			 amendments
				(a)Consolidated
			 PlanSection 403(1) of the McKinney-Vento Homeless Assistance Act
			 (as so redesignated by section 101(2) of this Act), is amended—
					(1)by striking
			 current housing affordability strategy and inserting
			 consolidated plan; and
					(2)by inserting
			 before the comma the following: (referred to in such section as a
			 comprehensive housing affordability strategy).
					(b)Persons
			 Experiencing HomelessnessSection 103 of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11302), as amended by the preceding
			 provisions of this Act, is further amended by adding at the end the following
			 new subsection:
					
						(e)Persons
				Experiencing HomelessnessAny references in this Act to homeless
				individuals (including homeless persons) or homeless groups (including homeless
				persons) shall be considered to include, and to refer to, individuals
				experiencing homelessness or groups experiencing homelessness,
				respectively.
						.
				(c)Rural Housing
			 Stability AssistanceTitle IV
			 of the McKinney-Vento Homeless Assistance Act is amended by redesignating
			 subtitle G (42 U.S.C. 11408 et seq.), as amended by the preceding provisions of
			 this Act, as subtitle D.
				503.Effective
			 dateExcept as specifically
			 provided otherwise in this Act, this Act and the amendments made by this Act
			 shall take effect on, and shall apply beginning on—
				(1)the expiration of
			 the 18-month period beginning on the date of the enactment of this Act,
			 or
				(2)the expiration of
			 the 3-month period beginning upon publication by the Secretary of Housing and
			 Urban Development of final regulations pursuant to section 504,
				whichever
			 occurs first.504.Regulations
				(a)In
			 generalNot later than 12 months after the date of the enactment
			 of this Act, the Secretary of Housing and Urban Development shall promulgate
			 regulations governing the operation of the programs that are created or
			 modified by this Act.
				(b)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act.
				505.Amendment to
			 table of contentsThe table of
			 contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (42
			 U.S.C. 11301 note) is amended by striking the item relating to the heading for
			 title IV and all that follows through the item relating to section 492 and
			 inserting the following new items:
				
					
						TITLE IV—HOUSING ASSISTANCE
						Subtitle A—General Provisions
						Sec. 401. Definitions. 
						Sec. 402. Collaborative
				applicants.
						Sec. 403. Housing affordability
				strategy.
						Sec. 404. Preventing involuntary family
				separation.
						Sec. 405. Technical
				assistance.
						Sec. 406. Discharge coordination
				policy.
						Sec. 407. Protection of personally
				identifying information by victim service providers.
						Sec. 408. Authorization of
				appropriations.
						Subtitle B—Emergency Solutions Grants
				Program
						Sec. 411. Definitions. 
						Sec. 412. Grant assistance.
						Sec. 413. Amount and allocation of
				assistance.
						Sec. 414. Allocation and distribution of
				assistance.
						Sec. 415. Eligible activities.
						Sec. 416. Responsibilities of
				recipients.
						Sec. 417. Administrative
				provisions.
						Sec. 418. Administrative
				costs.
						Subtitle C—Continuum of Care
				Program
						Sec. 421. Purposes.
						Sec. 422. Continuum of care applications
				and grants.
						Sec. 423. Eligible activities.
				
						Sec. 424. Incentives for high-performing
				communities.
						Sec. 425. Supportive services.
						Sec. 426. Program
				requirements.
						Sec. 427. Selection criteria.
						Sec. 428. Allocation of amounts and
				incentives for specific eligible activities. 
						Sec. 429. Renewal funding and terms of
				assistance for permanent housing.
						Sec. 430. Matching funding.
						Sec. 431. Appeal procedure.
						Sec. 432. Regulations.
						Sec. 433. Reports to Congress.
						Subtitle D—Rural Housing Stability
				Assistance Program
						Sec. 491. Rural housing stability
				assistance.
						Sec. 492. Use of FHMA inventory for
				transitional housing for homeless persons and for turnkey
				housing.
					
					.
			
